DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US PGPub. 2018/0165533. 	Regarding claim 1, Cho teaches a display panel (1400, fig. 14) [0150], comprising:  	a first area (1420, fig. 14) and a second area (1410, fig. 14), wherein a pixel density of the first area (1420) is greater (1420 has more pixel area than 1410 since 1410 has more spaces, fig. 14) than that of the second area (1410);  	wherein in the second area (1410), each pixel (see examiner’s fig. 1) comprises a first sub-pixel (G1; examiner’s fig. 1), a second sub-pixel (G2; examiner’s fig. 1), a third sub-pixel (R31; examiner’s fig. 1), and a fourth sub-pixel (B4; examiner’s fig. 1); the first sub-pixel (G1), the third sub-pixel (R3), and the fourth sub-pixel (B4) are in a same sub-pixel row (see examiner’s fig. 1), the first sub-pixel (G1) is between the third sub-pixel (R3) and the fourth sub-pixel (B4), and the first sub-pixel (G1), the third sub-pixel (R3), and the fourth sub-pixel B4) have different emission colors (R, G, B, fig. 14); and 	the first sub-pixel (G1) and the second sub-pixel (G2) are in a same sub-pixel column (see examiner’s fig. 1); the first sub-pixel (G1) and the second sub-pixel (G2) are respectively in adjacent sub-pixel rows (top and bottom sub-pixel rows; see examiner’s fig. 1), or the first sub-pixel and the second sub-pixel share a same sub-pixel driving circuit; and the first sub-pixel (G1) and the second sub-pixel (G2) has a same emission color (green, fig. 14) (Cho et al., fig. 14).
    PNG
    media_image1.png
    1018
    1838
    media_image1.png
    Greyscale
                                                     Examiner’s Fig. 1  	Regarding claim 2, Cho teaches the display panel according to claim 1, wherein, the first sub-pixel (G1) and the second sub-pixel (G2) are both green sub-pixels (fig. 14), the third sub-pixel (R3) is a red sub-pixel (fig. 14), and the fourth sub-pixel (B4) is a blue sub-pixel (fig. 14 )(Cho et al., fig. 14).  	Regarding claim 3, Cho teaches the display panel according to claim 1, wherein, the second area (1410) comprises a plurality of non-light-emitting areas (see examiner’s fig. 1); in the second area (1410), two pixels in a same pixel row are spaced apart (see examiner’s fig. 1) by at least one non-light-emitting area (Cho et al., fig. 14).  	Regarding claim 4, Cho teaches the display panel according to claim 3, wherein, in two adjacent pixel rows of the second area (1410), a pixel in one pixel row of the two adjacent pixel rows and an adjacent pixel in another pixel row of the two adjacent pixel (each pixel includes at least one switching element (e.g., thin film transistor), [0135]), and a light emitting device (1410b, fig. 14) [0151] of the second sub-pixel (G2) of the each pixel is electrically connected to another sub-pixel driving circuit (each pixel includes at least one switching element (e.g., thin film transistor), [0135]) (Cho et al., fig. 14, [0135]). 	Regarding claim 13, Cho teaches the display panel according to claim 1, wherein, in partial pixels of the second area (1410), an opening (opening is equivalent to the shape of the light emitting areas 1410a-1410c, fig. 14, [0151]) of the third sub-pixel (R3) and an opening of the fourth sub-pixel (B4) are in a same opening row (same sub-pixel row, see examiner’s fig. 1), an opening (opening is equivalent to the shape of the light emitting areas 1410a-1410c, fig. 14, [0151]) of the first sub-pixel (G1) and an opening of the second sub-pixel (G2) are between the opening of the third sub-pixel (R3) and the opening of the fourth sub-pixel (B4), and the opening of the first sub-pixel (G1) and the opening of the second sub-pixel (G2) are in a same opening column (Cho et al., fig. 14; see also examiner’s fig. 1).  	Regarding claim 15, Cho teaches a display device (1400, fig. 14) [0003] and [0149], comprising: the display panel according to claim 1 (Cho et al., fig. 14).  	Regarding claim 16, Cho teaches the display device according to claim 15, further comprising: a sensor (fingerprint sensor, [0113]) mounted on a backside of the  	                                  Allowable Subject Matter
Claims 5, 7-8, 10-12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious“in two adjacent pixel rows of the second area, a pixel in one pixel row of the two adjacent pixel rows and an adjacent pixel in another pixel row of the two adjacent pixel rows are in different pixel columns” as recited in claim 5 and in combination with the limitations of claims 1 and 3-4; 	a display panel wherein “a sub-pixel of the first area that is in a same sub-pixel column as a green sub-pixel of the second area is a green sub-pixel” as recited in claim 7 and in combination with the limitations of claims 1-2; 	a display panel wherein “in each pixel of the second area, a light emitting device of the first sub-pixel of the each pixel and a light emitting device of the second sub-pixel of the each pixel are electrically connected to the same sub-pixel driving circuit” as recited in claim 8 and in combination with the limitations of claim 1; 	a display panel wherein “each sub-pixel row comprises a plurality of sub-pixels electrically connected to a same gate line; each sub-pixel column comprises a plurality of sub-pixels electrically connected to a same data line” as recited in claim 10 and in combination with the limitations of claim 1; 	a display panel wherein “an area of an opening of the red sub-pixel in the second area is greater than that of an opening of the red sub-pixel in the first area; an area of the opening of a green sub-pixel in the second area is greater than that of an opening of the green sub-pixel in the first area; an area of the opening of the blue sub-pixel in the second area is greater than that of an opening of the blue sub-pixel in the first area” as recited in claim 11 and in combination with the limitations of claims 1-2; 	a display panel wherein “in partial pixels of the second area, an opening of the third sub-pixel and an opening of the fourth sub-pixel are in a same opening row, an opening of the first sub-pixel is in a next opening row adjacent to an opening row where the opening of the third sub-pixel is located, an opening of the second sub-pixel is in a previous opening row adjacent to the opening row where the opening of the third sub-pixel is located” as recited in claim 12 and in combination with the limitations of claim 1; a proportion of openings of sub-pixels of each pixel in the second area is equal to that of openings of sub-pixels of each pixel in the first area” as recited in claim 14 and in combination with the limitations of claim 1; and  	a manufacturing method for the display panel comprising “the pixel definition layer comprising a plurality of openings, and a density of openings of the pixel definition layer on the first portion is greater than that of openings of the pixel definition layer on the second portion” in combination with “a density of through holes in the mask corresponding to the first portion is equal to that of through holes in the mask corresponding to the second portion” as recited in claim 17 and in combination with the limitations of claim 1. 	Claim 6 is also objected as allowable for further limiting and depending upon objected claim 5.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892